

116 S4517 IS: To provide States additional time relating to the appointment of electors and for the meeting of electors for the 2020 election for President and Vice President.
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4517IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo provide States additional time relating to the appointment of electors and for the meeting of electors for the 2020 election for President and Vice President.1.Rules relating to electors for the 2020 electionIn the case of the election for President and Vice President in 2020—(1)section 5 of title 3, United States Code, shall be applied—(A)by substituting by January 1, 2021 for at least six days before the time fixed for the meeting of the electors; and(B)by substituting by such date for at least six days prior to said time of meeting of the electors; and (2)section 7 of title 3, United States Code, shall be applied by substituting January 2, 2021, for the first Monday after the second Wednesday in December next following their appointment. 